UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2014 TAT TECHNOLOGIES LTD. (Translation of registrant’s name into English) P.O.BOX 80, Gedera 70750 Israel (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TAT Technologies Ltd. 6-K Items 1. Press Release: TAT Technologies Ltd. Reports it was selected by Embraer S.A. to provide Heat Exchangers with a total value of up to $8.75M for the E-Jets E2 Program. ITEM 1 TAT Technologies announces that it was selected by Embraer S.A. to provide Heat Exchangers with a total value of up to $8.75M for the E-Jets E2 Program. Gedera, Israel, Monday, May 20, 2014, TAT Technologies Ltd. (NASDAQ: TATT - News), today announced that it has been awarded, for the fifth time during the past 5 years, a contract by Embraer, one of the world’s largest manufacturers of commercial aircraft, to be responsible for the design, manufacture, integration, testing, supply, and product support for the Fuel Submerged Heat Exchanger to be incorporated into the new E-Jets E2 family of commercial aircraft (E175-E2, E190-E2, E195-E2) being developed by the company. In 2013 TAT was awarded the Fuel Submerged Heat Exchanger and in 2012 precoolers for the KC390 Transport Aircraft. TAT also supplies Embraer with heat exchangers for the Legacy 450, Legacy 500 and Phenom 300 business jets. TAT estimates the revenues from this new contract at approximately $8.75 million over a ten year period with revenues commencing some time in 2015. In addition, TAT estimates that the product could, in the future, generate significant additional aftermarket and support revenues.TAT will incur certain developmental expenses within its ongoing operation over the next two years in connection with the development of the product. TAT’s President and CEO, Mr. Itsik Maaravi, remarked that “this additional contract further strengthens our relationship with Embraer, which we are very proud of.It constitutes an important step in our strategy of solidifying TAT Technologies’ position as a world leading designer and manufacturer of Heat Management solutions and products”. About TAT Technologies LTD. TAT Technologies LTD. is a leading provider of products and services to the commercial and military aerospace and ground defense sectors. TAT operates under three segments:(i) Original Equipment Manufacturing or “OEM” of Heat Management Solutions; (ii) Maintenance, Repair and Overhaul or “MRO” services of Heat Transfer Products; and (iii) Maintenance, Repair and Overhaul or “MRO” services for aircraft components. TAT’s activities in the area of OEM of Heat Management and Flow Control Solutions includes primarily the design, development, manufacture and sale of: (i) a broad range of heat transfer components such pre-coolers, oil/fuel hydraulic coolers and cold plates used in mechanical and electronic systems on-board commercial, business and military aircraft; (ii) environmental control and cooling systems for use on board aircraft and on ground applications; and (iii) a variety of other electronic and mechanical aircraft accessories and systems such as pumps, valves, power systems and turbines. TAT’s activities in the area of MRO of Heat Transfer Products include the maintenance, repair and overhaul of heat transfer equipment and to a lesser extent, the manufacture of certain heat transfer products. TAT’s Limco subsidiary operates an FAA certified repair station, which provides heat transfer MRO services and products for airlines, air cargo carriers, maintenance service centers and the military. TAT’s activities in the area of MRO services for Aviation Components include the maintenance, repair and overhaul of APUs, Landing Gear and other aircraft components. TAT’s Piedmont subsidiary operates an FAA certified repair station, which provides aircraft component MRO services for airlines, air cargo carriers, maintenance service centers and the military. TAT also holds approximately 29% of the equity of First Aviation Services, a world-wide service provider to the aerospace industry and a one-stop-shop for maintenance, repair and overhaul services (for propellers and landing gear) for the General Aviation Industry. TAT’s executive offices are located in the Re’em Industrial Park, Neta Boulevard, Bnei Ayish, Gedera 70750, Israel, and TAT’s telephone number is 972-8-862-8500. Safe Harbor for Forward-Looking Statements This press release contains forward-looking statements which include, without limitation, statements regarding possible or assumed future operation results. These statements are hereby identified as "forward-looking statements" for purposes of the safe harbor provided by the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties that could cause our results to differ materially from management's current expectations. Actual results and performance can also be influenced by other risks that we face in running our operations including, but are not limited to, general business conditions in the airline industry, changes in demand for our services and products, the timing and amount or cancellation of orders, the price and continuity of supply of component parts used in our operations, and other risks detailed from time to time in the Company's filings with the Securities Exchange Commission, including, its annual report on form 20-F and its periodic reports on form 6-K. These documents contain and identify other important factors that could cause actual results to differ materially from those contained in our projections or forward-looking statements. Stockholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update publicly or revise any forward-looking statement. For more information of TAT Technologies Ltd., please visit our web-site: www.tat-technologies.com Contact: Mr. Tiko Gadot CFO Tel: +972-88628501 tikog@tat-technologies.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. TAT TECHNOLOGIES LTD. (Registrant) By: /s/Tiko Gadot Tiko Gadot Chief Financial Officer Date: May 20, 2014
